Citation Nr: 1204187	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126;38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II. Facts

Service personnel records show that the Veteran served at McGuire Air Force Base in New Jersey from January 1966 until his discharge in October 1968.  These records include performance evaluation reports dated in January 1967 (covering the period from May 1966 to December 1966) and January 1968 (covering the period from December 1966 thru December 1967) showing that the Veteran displayed consistently outstanding performance and was selected as Squadron Airman of the Month during the period from May 1966 to December 1966.

Service treatment records show that in September 1968 the Veteran was seen at a medical dispensary at McGuire Air Force Base where he was described as being fatigued, shaky and nervous.  The examiner noted that the Veteran had non-specific nervousness and pointed to his hands that were shaking a little.  He said the Veteran otherwise appeared quite relaxed.  He said the Veteran admitted to "some situational anxiety concerning distress" and diagnosed him as having mild situational anxiety.  The Veteran's September 1968 separation examination report shows a normal clinical psychiatric evaluation.  This record also notes that the Veteran gained 10 pounds in the last one and a half months due to "adequate food intake".

VA outpatient records from the Sepulveda VA Medical Center (VAMC) show treatment for various ailments from 1996 to June 2002, but are devoid of a diagnosis of PTSD.  They include a February 2002 sleep clinic note indicating that the Veteran may have underlying anxiety causing irritability and should follow up with his doctor.  

On file is a September 2002 QTC general psychiatric examination report which is devoid of any indication of a personal assault or psychiatric diagnosis, to include PTSD.  The QTC examiner found no disease on axis I or II and said the Veteran currently did not present signs or symptoms at that time that warranted the diagnosis of a major psychiatric disturbance.

A VA outpatient record from the Sepulveda VAMC in February 2005 shows that psychotherapy was being requested for the Veteran.  According to this record, the Veteran had recent onset of depression which began as a result of dreams caused by a nicotine patch.  The dream content was noted to be related to traumatic events from the Veteran's past.  It was also noted that the Veteran was feeling overwhelmed by the memories.  

In March 2005, the Veteran filed a claim for service connection for PTSD with an onset date of "1966".  

On file is a VA psychological evaluation report dated in March 2005 wherein the examiner relayed the Veteran's reported inservice sexual trauma in 1966 and noted that the Veteran appeared to be a truthful and accurate historian of the event.  He diagnosed the Veteran as having PTSD that was chronic and extremely severe and debilitating.  He said that this has had a profound and disastrous effect on the Veteran's social and economic functioning and opined that the Veteran was "100% disabled" as a result of the trauma he endured in the military.  

VA outpatient records from a VA staff psychiatrist in April 2005 and May 2005 notes that the Veteran had reported as a walk-in the prior week having been referred by a doctor for PTSD.  The psychiatrist further noted that the Veteran had been scheduled for two evaluations, but neither reported to the evaluations nor called to cancel.  The recorded plan was to reschedule the evaluation if the Veteran called.

In a statement dated in October 2005, the Veteran reported that after being stationed at McGuire Air Force Base for approximately two weeks, he was returning to his room when a person called for him to come into his room.  The Veteran said that he did and found three people in the room who, after a few minutes of small talk, grabbed him, forced him onto the bed and brutally raped him.  He said he tried to resist but was repeatedly punched and told to shut up.  He also said that when he was finally released he was told if he said anything he would "pay a very heavy price".  He reported that he was so scared he just couldn't tell anyone.  He also said that a few nights later he was grabbed and pulled into the same room, but that before anything happened there was a knock on the door and he was released with the same warning.  He said that despite other servicemen's comings and goings, he never left McGuire Air Force Base and took a night shift work schedule with very little interaction with other people.  He reported that it wasn't until he read an article in a newspaper about VA and PTSD did her realized that he had a claim against VA and could receive counseling.

Also in October 2005 is a statement from the Veteran's brother who reported that shortly after the Veteran went to McGuire Air Force Base the Veteran stopped writing to him and calling him and canceled a few anticipated furloughs.  He said the Veteran became a different person and was a stranger to him.  He described him as being very quiet, moody and sullen who became angry and agitated at the smallest provocations around him.  He added that about a year after service the Veteran finally confided in him about the sexual assault.  

On file are VA psychotherapy notes from October 2005 to September 2008 that are replete with diagnoses of PTSD secondary to military sexual trauma.  These records also show that the Veteran was having a positive effect to medication.

The Veteran reported his inservice sexual trauma to a VA psychological examiner in July 2007.  The Veteran said that following the assault he made two promises to himself one of which was to keep knowledge of the assault out of other people's awareness so they wouldn't imagine him being raped and therefore, violate him in their minds. He also reported that that he avoided returning to his childhood home environment after service because people there remembered him as a friendly, easy-going young man and after he left service he was a quiet, reclusive person who was very different than they expected.  He explained that living among strangers made it easier for him to avoid contact.  The examiner opined that the Veteran had a severe and chronic case of PTSD from being raped while in the military.  He went on to recommend that the Veteran be "compensated for the Service Connected Disability he has sustained".  

The Veteran reported in a November 2009 statement that after the attack he asked for and received the night shift radio repairman job and worked alone.  He said he also worked 40 hours at a base gas station and was excused from all barracks meetings and duties.  He said the base commander would stop in once or twice a week at the gas station to talk to him and to keep an eye on him.

III. Analysis

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 f. 3D 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). However, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f).  Examples of such evidence includes evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f). Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Discussion

In the instant case, the Veteran's service and personnel records do not reflect diagnoses of PTSD nor document the alleged assault.  With this said, it is not inconsistent with the Veteran's assertions that he was ashamed of the incident and didn't tell anyone in service about it or seek medical attention for it at the time.  In fact, he reported to a VA psychological examiner in July 2007 that following the assault he made two promises to himself one of which was to keep knowledge of the assault out of other people's awareness so they wouldn't imagine him being raped and therefore, violate him in their minds.  Nonetheless, his service treatment records show that he was seen in September 1968 with symptoms of fatigue, nervousness and shaking.  He admitted to some "situational anxiety concerning distress" and was diagnosed as having mild situational anxiety.  In addition, his September 1968 separation examination report shows that he gained 10 pounds in the last one and a half months.  The Veteran's inservice diagnosis of mild situational anxiety and 10 pound weight gain in September 1968 provide some evidence of behavior changes consistent with the type of sexual trauma the Veteran reports experiencing.  

There is also the Veteran's assertions along with assertions from his brother attesting to behavior changes following service.  In this regard, the Veteran reported to the July 2007 VA psychological examiner that he avoided returning to his childhood home environment after service because people there remembered him as a friendly, easy-going young man and after he left service he was a quiet, reclusive person who was very different than they expected.  He explained that living among strangers made it easier for him to avoid contact.  He also reported in a November 2009 statement that after the attack he asked for and received the night shift radio repairman job and worked alone.  He said he also worked 40 hours at a base gas station and was excused from all barracks meetings and duties.  He said the base commander would stop in once or twice a week at the gas station to talk to him and to keep an eye on him.  Similarly, the Veteran's brother reported in October 2005 that shortly after the Veteran went to Mcguire Air Force Base, the Veteran stopped writing to him and calling him and canceled a few anticipated furloughs.  He said the Veteran became a different person and was a stranger to him.  He described him as being very quiet, moody and sullen who became angry and agitated at the smallest provocations around him.  He added that about a year after service the Veteran finally confided in him about the sexual assault.  These assertions are not contradicted by any evidence of record, and there is no reason to doubt the credibility of these reports.  See McLendon v. Nicholson, 20 Vet. App. 70, 84 (2006) (competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).

As far as medical evidence indicating whether or not the personal assault occurred, there is a September 2002 QTC general psychiatric examination report which is devoid of any indication of a personal assault or psychiatric diagnosis, to include PTSD.  Rather, the QTC examiner found no disease on axis I or II and said the Veteran currently did not present signs or symptoms at that time that warranted the diagnosis of a major psychiatric disturbance.  However, as the Veteran did not at that time reveal the inservice sexual assault or report on any psychiatric symptomatology that he was experiencing, the examiner obviously could not render an opinion as to whether a personal assault occurred or consider a psychiatric diagnosis based on such reported symptomatology.  

In contrast, there is the VA psychological evaluation report of March 2005 wherein the examiner relayed the Veteran's reported inservice sexual trauma in 1966 and noted that the Veteran appeared to be a truthful and accurate historian of the event.  He diagnosed the Veteran as having PTSD that was chronic and extremely severe and debilitating.  He said that this has had a profound and disastrous effect on the Veteran's social and economic functioning and opined that the Veteran was "100% disabled" as a result of the trauma he endured in the military.  

In addition, there is the July 2007 opinion by a VA psychologist who also relayed the Veteran's reported inservice sexual trauma and opined that the Veteran had a severe and chronic case of PTSD from being raped while in the military.  He went on to recommend that the Veteran be "compensated for the Service Connected Disability he has sustained".  

Lastly, there are the numerous VA psychotherapy records from the mental health clinic from October 2005 to September 2008 which are replete with diagnoses of PTSD secondary to military sexual trauma.

In light of the applicable regulations above, the opinions by two VA health care professionals who have offered a probative medical opinion indicating that the Veteran has PTSD due to his claimed in-service sexual assault, and the VA outpatient records indicating the same, the weight of evidence favors granting service connection for PSTD.  See 38 C.F.R. § 3.304(f); Patton v. West, 12 Vet. App. at 281.



ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


